Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 May 2019 and 07 April 2020 were filed and are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,308,055. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. ‘055 disclose the same subject matter of a recording method comprising all the claimed limitations as shown in claims 10-26 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-18 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irita (US 2009/0233061).
Irita discloses the following claimed features:
Regarding claim 10, a recording method comprising: attaching a reaction solution which forms a recording region S1 by attaching a reaction solution which includes an aggregating agent which is able to aggregate components of a color ink composition to a target recording medium; and attaching a color ink composition which forms a recording region S2 by attaching the color ink composition which includes a coloring material and a resin to the recording region S1 within 30 seconds of attaching the reaction solution (paragraphs [0060]-[0063], [0081], [0084] and [0235]).
Regarding claim 11, wherein, in the attaching of the reaction solution, the reaction solution is discharged as liquid droplets and attached to the target recording medium with an attachment density of 600 dpi or more x 600 dpi or more (paragraph [0234]).
Regarding claim 12, wherein the target recording medium is a low-absorptive recording medium which is a coated paper having a quantity of water absorption at 30 msec from the start of contact is 5 mL/m2 or more to 10 mL/m2 or less according to the Bristow method (paragraph [0067]).
Regarding claim 13, wherein the content of the aggregating agent is from 0.090 mol/1000 g to 0.91 mol/1000 g of the reaction solution (paragraphs [0060]-[0063], [0081] and [0084]).
Regarding claim 14, wherein a component of the color ink composition which is aggregated by the aggregating agent includes at least one of a pigment, the pigment being included in the coloring material, and the resin (paragraphs [0060]-[0063], [0081] and [0084].
Regarding claim 15, wherein the aggregating agent includes at least one of a multivalent metal salt or an organic acid (paragraphs [0064] and [0065]).
Regarding claim 16, wherein, in the attaching of the reaction solution and the attaching of the color ink composition, attachment is performed by performing one scanning with an ink jet head, which discharges the reaction solution or the color ink composition from the ink jet head while changing relative positions of the ink jet head and the target recording medium (paragraph [0234]).
Regarding claim 17, wherein a temperature of the recording region S1 of the target recording medium is held at 38°C or less from the attaching of the reaction solution to the attaching of the color ink composition (paragraph [0235]).
Regarding claim 18, wherein, in the attaching of the color ink composition, the recording region S2 is formed by attaching the color ink composition which includes a coloring material and a resin to the recording region S1 in a state where, with respect to a total mass of 100 mass% of volatile components which are included in the reaction solution before attachment, a volatile component residual ratio of the reaction solution on the recording region S1 is 50 mass% or more (given the fact that the same fixation/aggregation materials are being applied using a composition having the same content of the aggregating agent and with the same coverage amount as claimed; it is the position of the Examiner that the method of Irita will intrinsically possess the volatile component residual ratio as claimed).
Regarding claim 21, wherein a temperature of the heated target recording medium is 40° C or less (paragraph [0071]).
Regarding claim 22, wherein the color ink composition is attached to the recording region S1 within 20 seconds of attaching the reaction solution (paragraphs [0060]-[0063], [0081], [0084] and [0235]).
Regarding claim 23, wherein the volatile component residual ratio of the reaction solution on the recording region S1 is 30 mass% to 90 mass% (given the fact that the same fixation/aggregation materials are being applied using a composition having the same content of the aggregating agent and with the same coverage amount as claimed; it is the position of the Examiner that the method of Irita will intrinsically possess the volatile component residual ratio as claimed).
Regarding claim 24, wherein an attachment amount of the color ink composition is 1.0 mg/inch2 to 10.0 mg/ inch2 (paragraph [0054]).
Regarding claim 25, wherein, in the attaching a color ink composition, the recording region S2 is formed by attaching the color ink composition which includes a coloring material and a resin to the recording region S1 in a state where, with respect to a total mass of 100 mass% of volatile components which are included in the reaction solution before attachment, a volatile component residual ratio of the reaction solution on the recording region S1 is 30 mass% or more (given the fact that the same fixation/aggregation materials are being applied using a composition having the same content of the aggregating agent and with the same coverage amount as claimed; it is the position of the Examiner that the method of Irita will intrinsically possess the volatile component residual ratio as claimed).
Regarding claim 26, wherein the recording method comprises heating the target recording medium for drying the reaction liquid before attaching the color ink composition or during attaching the color ink composition (paragraph [0082]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irita (US 2009/0233061).
Regarding claim 19, Irita discloses the claimed invention except for reciting wherein an attachment amount of the aggregating agent is from 100 nmol/inch2 to 936 nmol/ inch2 (It is noted that if calcium benzoate (282.31 g/mol) is present at 0.4 g/m2 as is preferentially suggested by Irita, this would lead to an amount of calcium benzoate of approximately 917 nmol/in2, which reads on the claimed range.  This means the amounts taught in the prior art overlap with the claimed range).  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to have made the amount of calcium benzoate any amount, including 0.4 g/m2 which would be 917 nmol/in2, such that there was proper fixation without being so large as to leave too much residual acid.
Regarding claim 20, Irita discloses the claimed invention except for reciting wherein the color ink composition is attached to the recording region S1 within 10 seconds of attaching the reaction solution, which forms the recording region S2. It would have been obvious to have made the time lag between the fixation layer forming step and the printing step be any amount, including less than 10 seconds as claimed, because one of ordinary skill would have wanted the time lag to be as short as possible to increase throughput of printing, while being long enough such that the fixation composition would have been sufficiently dried.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853